In an action to recover damages for breach of a contract of employment (first cause of action) or to recover the reasonable value of services rendered (second cause of action), the appeal is from an order denying appellant’s motion for partial summary judgment dismissing the first cause of action on the ground that the contract alleged therein is unenforeible under the Statute of Frauds (Personal Property Law, § 31, subd. 1). Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.